Citation Nr: 9916892	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1972.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran has post-traumatic stress disorder as a 
result of a stressful event in service .


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder due to his 
active service in Vietnam.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to post-
traumatic stress disorder, service connection requires 
evidence that the reported in-service stressor(s) occurred, 
medical evidence showing a clear diagnosis of post-traumatic 
stress disorder, and medical evidence showing a link between 
the reported in-service stressor(s) and the current 
symptomatology.  38 C.F.R. § 3.304(f).  

The nature of the evidence required to establish whether the 
reported in-service stressors occurred is dependent upon 
whether the reported stressors were related to combat.  If a 
reported stressor arose from a combat experience and there is 
verification that a veteran engaged in combat, the veteran's 
lay testimony about the stressor is conclusive proof as to 
the occurrence of the stressor, provided the testimony is 
credible, i.e., consistent with circumstances, conditions, or 
hardships of such service.  If a reported stressor arose from 
a noncombat experience, a veteran's lay testimony regarding 
the stressor is insufficient to establish the occurrence of 
the stressor; the stressor must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); 38 C.F.R. § 3.304(f).  

On his July 1997 substantive appeal the veteran reported 
accidentally driving a truck into two South Vietnamese 
soldiers on a motor scooter, killing them.  He stated that he 
was surrounded by Vietnamese who wanted to kill him and he 
was afraid for his life.  He reported that his future wife, a 
Vietnamese woman, attempted to explain that the deaths were 
an accident.  Eventually, fellow service men and a helicopter 
arrived and he was saved.

The veteran was afforded a VA psychiatric examination in 
September 1997.  The veteran reported the stressor of being 
surrounded by Vietnamese who wanted to kill him for running 
over two Vietnamese with a truck.  The VA examiner found the 
veteran to have severe, chronic, post-traumatic stress 
disorder as a result of his stressful event in Vietnam.

The veteran was also examined by a VA psychologist in 
September 1997.  The VA psychologist also diagnosed post-
traumatic stress disorder.  The record contains private 
medical records and Social Security administration records 
that also indicate that the veteran has post-traumatic stress 
disorder.

The veteran appeared at a hearing at the RO before the 
undersigned Member of the Board in March 1999.  The veteran 
reported the stressor of accidentally killing two South 
Vietnamese on a motor scooter, while driving a truck.  He 
testified that he had been surrounded by Vietnamese from the 
nearby village and he was afraid that they were going to kill 
him.  He thought he was only saved because his future wife 
was with him and because a helicopter and fellow service men 
eventually appeared.  The veteran reported that he eventually 
married the Vietnamese woman.  They were married for 21 years 
and then she divorced him.  The veteran stated that he had 
rarely seen her in the ensuing six years.

The claims file contains a March 1999 affidavit from the 
veteran's former spouse.  She provided her Vietnamese maiden 
name.  She reported that she had been his housekeeper in 
Vietnam.  They had fallen in love and eventually married.  
She divorced the veteran in April 1993.  The veteran's former 
spouse confirmed that she had been with the veteran in 
Vietnam when he had accidentally driven into a motor scooter, 
killing two Vietnamese.  She stated that the local villagers 
surrounded the veteran and two other soldiers and discussed 
killing them.  They were saved by the arrival of a 
helicopter.

In this case there are several clear diagnoses of post-
traumatic stress disorder.  The September 1997 VA 
psychiatrist attributed the veteran's post-traumatic stress 
disorder to the stressors of accidentally killing two 
Vietnamese and then fearing that he would be killed by local 
villagers.  While the record does not reveal that the veteran 
serve in combat, he has provided a consistent account of his 
in service stressor.  The Board has found the veteran's 
statements and testimony concerning this service stressor to 
be credible.  Furthermore, he has provided credible 
supporting evidence of his in-service stressor in the form of 
the affidavit from his former spouse, who witnessed the 
event.  Consequently, the Board finds that the veteran has 
post-traumatic stress disorder due to a verified in-service 
stressor and that service connection for post-traumatic 
stress disorder is warranted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals




 

